         Case 2:19-cv-00006-LGW-BWC Document 15 Filed 03/19/19 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION


 CODY BRATCHER & JESSICA
 WHITE AS SURVIVING CHILDREN
 OF DECEASED WILLIE ELMER
 BRATCHER AND CO-
 ADMINISTRATORS OF THE
 ESTATE OF WILLIE ELMER
 BRATCHER

               Plaintiffs,                   CIVIL ACTION FILE
                                             NO.: 2:19-CV-00006-LGW-BWC
 v.
                                               JURY TRIAL DEMANDED
 MANUEL GONZALEZ, John Does
 #1-#10, ABC Corporations #1-#10

               Defendants.

                    FIRST AMENDED COMPLAINT FOR DAMAGES

            COME NOW, CODY BRATCHER and JESSICA WHITE AS SURVIVING

CHILDREN OF DECEASED WILLIE ELMER BRATCHER AND CO-

ADMINISTRATORS OF THE ESTATE OF WILLIE ELMER BRATCHER

(hereinafter “Plaintiffs”), before Manuel Gonzalez has filed an Answer or entered

an appearance, and pursuant to Fed. R. Civ. P. 15(a)(1)(B), file this Amended

Complaint for Damages against Defendants as follows:




M0483818.1 14320                         1
         Case 2:19-cv-00006-LGW-BWC Document 15 Filed 03/19/19 Page 2 of 8



                        PARTIES, JURISDICTION AND VENUE

                                               1.

            This is a lawsuit arising from the death of Willie Elmer Bratcher as the result

of a motor vehicle collision that occurred on November 24, 2018 in Jeff Davis

County, Georgia.

                                               2.

            Plaintiffs are the surviving children of Willie Elmer Bratcher and they are the

Co-Administrators of the Estate of Willie Elmer Bratcher, and both Plaintiffs are

over the age of 18 and are residents of Jeff Davis County, Georgia. Willie Elmer

Bratcher also resided in Jeff Davis County, Georgia, prior to his death.

                                               3.

            Defendant Manuel Gonzalez is a foreign national who is temporarily in the

United States, he has not been lawfully admitted for permanent residency and he is

not domiciled in the United States.

                                               4.

            Subject matter jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332

because Plaintiffs are residents of the State of Georgia and Defendant is a foreign

national temporarily in the United States and this is a case for wrongful death so the

amount in controversy, exclusive of interest and costs, exceeds $75,000.00, and




M0483818.1 14320                                2
         Case 2:19-cv-00006-LGW-BWC Document 15 Filed 03/19/19 Page 3 of 8



venue is proper in this Court because the motor vehicle accident at issue occurred in

Jeff Davis County, Georgia.

                                              5.

            Defendant Manuel Gonzalez has already been properly served at the Jeff

Davis County Jail located at 4 South Street, Hazlehurst, Georgia 31539.

                                              6.

            This Court has jurisdiction over this action and venue is proper in this Court

as to Defendants DOE 1 through DOE 10, as well as ABC Corporations 1 through

10.

                                       NEGLIGENCE

                                              7.

            Plaintiffs reallege and incorporate herein by reference paragraphs 1 through 6

as if they were fully restated verbatim.

                                              8.

            The facts, circumstances and events giving rise to Willie Elmer Bratcher’s

death occurred in Jeff Davis County, Georgia, on or about November 24, 2018,

making personal jurisdiction and venue proper in this Court.




M0483818.1 14320                               3
         Case 2:19-cv-00006-LGW-BWC Document 15 Filed 03/19/19 Page 4 of 8



                                              9.

            On the night of November 24, 2018, Willie Elmer Bratcher was lawfully

traveling in a 2000 Chevrolet S10 on Georgia Hwy 19 near its intersection with

Hulett Wooten Farm Road.

                                              10.

            On or about the same time, Defendant Gonzalez was driving a 2001 Dodge

Ram Truck with unlimited permission of the owner and/or the owner’s agents and

he made a left-hand turn in-front of Willie Bratcher’s vehicle.

                                              11.

            Defendant Gonzalez negligently, carelessly and unlawfully operated the

vehicle he was driving such that he caused it to collide with Plaintiff’s vehicle

causing extreme damage to the vehicle operated by Willie Elmer Bratcher.

                                              12.

            As a result of the collision, Willie Elmer Bratcher was caused to suffer

multiple, significant injuries which caused his death.

                                              13.

            Prior to his death, Willie Elmer Bratcher suffered significant pain, suffering

and fright.




M0483818.1 14320                               4
         Case 2:19-cv-00006-LGW-BWC Document 15 Filed 03/19/19 Page 5 of 8



                                                 14.

            At all relevant times, Defendant Gonzalez owed certain duties to Willie

Bratcher and Defendant Gonzalez violated those duties in many ways, including but

not limited to the following:

            a. In failing to yield to Willie Elmer Bratcher prior to turning left in front of

                   Mr. Bratcher’s vehicle in violation of O.C.G.A. § 40-6-71;

            b. In failing to keep a proper lookout for other vehicles and oncoming traffic.

            c. In driving his truck with reckless disregard for the safety of persons and/or

                   property;

            d. In driving his truck while unlawfully impaired and intoxicated by alcohol

                   and/or drugs;

            e. In committing other negligent and reckless acts and omissions as may be

                   developed by the evidence and proven at trial;

                                            DAMAGES

                                                 15.

            Plaintiffs reallege and incorporate herein by reference paragraphs 1 through

14 as if they were fully restated verbatim.

                                                 16.

            Plaintiffs are entitled to judgment against Defendant Gonzalez for the full

value of the life of Willie Elmer Bratcher, including all economic and non-economic


M0483818.1 14320                                  5
         Case 2:19-cv-00006-LGW-BWC Document 15 Filed 03/19/19 Page 6 of 8



damages, all medical expenses incurred by Willie Elmer Bratcher before his death,

funeral expenses and damages for pain, suffering and freight.

                                             17.

            Upon information and belief, Defendant Gonzalez was intoxicated and

driving under the influence of alcohol and/or drugs at the time of the subject collision

which resulted in Willie Elmer Bratcher’s death.

                                             18.
            Upon information and belief, Defendant Gonzalez received citations arising

from this accident for driving under the influence in violation of O.C.G.A. § 40-6-

391.

                                             19.

            Upon information and belief, Defendant Gonzalez was also charged with

vehicular homicide pursuant to O.C.G.A. § 40-6-393.

                                             20.

            Defendant Gonzalez’s action show a willful, reckless and wanton disregard

for life and property and an entire want of care giving rise to a presumption of

conscious indifference such that uncapped punitive damages should be awarded

pursuant to O.G.G.A. § 51-12-5.1.

            WHEREFORE, Plaintiffs prays that they have a trial by jury on all issues and

judgment against Defendants as follows:


M0483818.1 14320                              6
         Case 2:19-cv-00006-LGW-BWC Document 15 Filed 03/19/19 Page 7 of 8



            a. That process be issued and Defendants be served with the Complaint and

                   Summons;

            b. Plaintiffs demand a trial jury on all issues and claims pled in this lawsuit

                   and any amendments thereto;

            c. That Plaintiffs recover for the full value of the life of Willie Elmer Bratcher

                   in an amount to be determined by the enlightened conscience of a jury;

            d. That the Estate of Willie Elmer Bratcher recover all damages owed to the

                   Estate, including but not limited to all medical expenses incurred by Willie

                   Elmer Bratcher as a result of the accident, funeral expenses and damages

                   for pain, suffering and freight that Willie Elmer Bratcher experienced prior

                   to his death.

            e. That Plaintiff recover punitive damages against Defendant Gonzalez; and

            f. That Plaintiff recover such other and further relief as is just and proper.

            This the 19th day of March 2019.

                                                MCMICKLE, KUREY & BRANCH, LLP
                                                 /s/ Kevin P. Branch

                                                KEVIN P. BRANCH
                                                Ga Bar No. 111839
                                                KEN M. BARRE, III
                                                Ga Bar No. 930966
                                                Attorneys for Plaintiffs
217 Roswell Street, Suite 200
Alpharetta, GA 30009
Telephone: (678) 824-7800
Facsimile: (678) 824-7801
M0483818.1 14320                                   7
         Case 2:19-cv-00006-LGW-BWC Document 15 Filed 03/19/19 Page 8 of 8




                              CERTIFICATE OF SERVICE

            This is to certify that I have this day served a copy of the foregoing FIRST

AMENDED COMPLAINT FOR DAMAGES by depositing same in the United

States Mail in a properly-addressed envelope with adequate postage thereon to:

                            Inmate No. 2360 - Manuel Gonzalez
                                c/o Jeff Davis County Jail
                                  4 South William Street
                                  Hazelhurst, GA 31539

            This 19th day of March, 2019.



                                              /s/ Kevin P. Branch__________
                                              KEVIN P. BRANCH
                                              For the Firm




M0483818.1 14320                              8
